Name: Commission Regulation (EEC) No 1457/85 of 31 May 1985 limiting for the 1985/86 marketing year the production aid for cherries preserved in syrup
 Type: Regulation
 Subject Matter: economic policy;  plant product
 Date Published: nan

 1 . 6 . 85 Official Journal of the European Communities No L 144/73 COMMISSION REGULATION (EEC) No 1457/85 of 31 May 1985 limiting for the 1985/86 marketing year the production aid for cherries preserved in syrup THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vege ­ tables ('), as last amended by Regulation (EEC) No 746/85 (2), and in particular Article 3 (3) thereof, Having regard to Council Regulation (EEC) No 991 /84 of 31 March 1984 limiting the production aid granted in respect of certain fruits in syrup (3), and in particular Article 2 thereof, Whereas Regulation (EEC) No 991 /84 fixed at 24 872 tonnes and 51 282 tonnes respectively the quantities of Bigarreau cherries and other sweet cherries preserved in syrup, and Morello cherries preserved in syrup, which are eligible for aid ; whereas provisions should be laid down governing the distribution of these overall quantities among the various processing under ­ takings ; Whereas, for that purpose, the most recent reliable data available on total quantities produced should be used as a basis ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 1 . For the 1985/86 marketing year production aid for each processing undertaking shall be limited : (a) in the case of Bigarreau cherries and other sweet cherries in syrup, falling within subheading 20.06 B of the Common Customs Tariff, to 81,07 % ; (b) in the case of Morello cherries in syrup, falling within subheading 20.06 B of the Common Customs Tariff, to 70,33 % . 2. The percentages referred to in paragraph 1 shall in respect of undertakings which have started their production before the 1983/84 marketing year apply to one-third of the net weight of the total quantity produced during the 1982/83, 1983/84 and 1984/85 marketing years. In respect of undertakings which have started their production during the marketing year : (a) 1983/84, the percentages shall apply to be half of the net weight of the total quantity produced during the 1983/84 and 1984/85 marketing years ; (b) 1984/85, the percentages shall apply to the net weight of the total quantity produced during that year. For the purpose of this paragraph the total quantity produced during the 1984/85 marketing year means the quantity of cherries in syrup obtained from Bigar ­ reaux and other sweet cherries, and Morello cherries respectively, which has been communicated to the competent authorities and approved by them. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 May 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 73, 21 . 3 . 1977, p . 1 . (2) OJ No L 81 , 23 . 3 . 1985, p . 10 . 3) OJ No L 103, 16 . 4. 1984, p . 22.